Citation Nr: 1448814	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

A review of the Veteran's claims file reveals that a VA physician's letter regarding the Veteran's health was included in the claims file following the February 2011 Statement of the Case (SOC).  The Board notes that because the Veteran's claims are being remanded, the RO will have an opportunity to review the letter and issue a Supplemental SOC (SSOC) if such is appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he meets the criteria for the award of specially adapted housing or a special housing adaptation grant.    

The Veteran's service-connected disabilities include hepatocellular carcinoma (100 percent), hypertensive cardiovascular disease (100 percent), amputation of toes on the left foot (40 percent), diabetes mellitus type II (20 percent), cirrhosis of the liver (10 percent), posttraumatic stress disorder (PTSD) (10 percent), amputation of a toe on the right foot (10 percent), retinopathy (0 percent), and amputation of middle toe on the right foot (0 percent).  

The Board further notes that a total disability rating based on individual unemployability has been in effect since January 1, 2003, and that the Veteran receives special monthly compensation for the loss of use of a foot.  

Statute provides for two different "housing" benefits by way of separate subsections.  Assistance in the acquisition of housing with special features is provided for by 38 U.S.C.A. § 2101(a) and implemented by the regulation 38 C.F.R. § 3.809 in which it is referred to as specially adapted housing.  Assistance in adaptations to the residence of the veteran is provided for by 38 U.S.C.A. § 2101(b) and implemented by the regulation 38 C.F.R. § 3.809a in which it is referred to as special home adaptation.  The requirements for the benefits are different.  The AOJ has adjudicated a claim of entitlement for each benefit.    

Requirements for a special home adaptation grant are that the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809. 

The most recent evidence of record addressing the Veteran's feet and eyesight disorders is found in VA examination reports and records dated in late 2009, nearly five years ago.  In a September 2014 statement of record from the Veteran's representative, it is asserted that the Veteran's foot disabilities are severe enough to warrant the grant of the benefits sought.  Based on this evidentiary background, the Veteran should undergo a VA compensation examination into his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
  
1.  Include in the claims file VA treatment records date from November 2009.  

2.  Afford the Veteran an examination to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility. 

The claims folders should be made available to and reviewed by the examiner. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d) loss or permanent loss of use of one or both feet. 

e) loss or permanent loss of use of one or both hands.  

f) blindness in both eyes, having only light perception, and/or having visual acuity of 5/200 or less.   

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

3.  Thereafter, if the benefit on appeal remains denied, the Veteran should be issued a SSOC.  The Veteran should be afforded an appropriate period of time for response.  Thereafter, the appeal should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



